Case 2:17-cv-03551-NG-SIL Document 32 Filed 02/06/19 Page 1 of 1 PageID #: 107



                         LAW OFFICES OF MICHAEL A. HASKEL
                                          167 Willis Avenue
                                    Mineola, New York 11501-2621
                                      Telephone (516) 294-0250
                                      Facsimile (516) 294-0854
                                    e-mail haskelesq2@gmail.com

Michael A. Haskel
  ___________
Brandon M. Zlotnick

                                                      February 6, 2019

Via ECF
Hon. Arlene R. Lindsay
United States Magistrate Judge
Eastern District of New York
Long Island Federal Courthouse
814 Federal Plaza
Central Islip, NY 11722-4451

       Re:     Cathay Bank v. Malliarakis et al., Case No. 17-CV-3551 (NG) (ARL)

Dear Magistrate Judge Lindsay:

        On January 28, 2019, Your Honor directed Julio E. Portilla, Esq., to provide, inter alia, a
history of his efforts to obtain Letters of Administration to appoint a representative for the Estate
of Paula Malliarakis. Mr. Portilla has violated your directive.

       On behalf of Plaintiff, Cathay Bank, we respectfully request that Mr. Portilla’s default be
addressed.

       Thank you.


                                                      Respectfully submitted,

                                                      s/Michael A. Haskel

                                                      Michael A. Haskel

cc:    Julio E. Portilla, Esq. (via e-mail)
       Stephen H. Finkelstein, Esq. (via ECF)
       James P. Demetriou, Esq. (via ECF)
